Title: From George Washington to Colonel Daniel Morgan, 24 July 1777
From: Washington, George
To: Morgan, Daniel



Sir
Camp at Ramapaugh [N.J.] July 24th 1777

The Enemy’s Fleet having left Sandy Hook & gone to Sea, you are, immediately on receipt of this, to march with the Corps under your Command to the City of Philadelphia & there receive Orders from the Commanding Officer—You will proceed as expeditiously, as you can by the shortest Routs—You will take no Heavy Baggage with you, but leave it to follow with an Officer and a proper Guard. I am Sir Yr Most Obedt sert

Go: Washington

